Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 05, 2019

The Court of Appeals hereby passes the following order:

A20A0561. TEAGAN v. THE STATE.

      The above-styled appeal was docketed in this Court on October 10, 2019.
Pursuant to Rule 23 (a) of the Court of Appeals, the brief of the Appellant was to be
filed in this Court by October 30, 2019. The Appellant (pro se) has not filed a brief
and has not filed a motion for extension for good cause. The State filed a Motion to
Dismiss the appeal based on said failure.
     The State’s motion is granted and this appeal is hereby DISMISSED. See Court
of Appeals Rules 16 (b), 23 (a).



                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 11/05/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.